Winslow, O. J.
We find it unnecessary to decide the question whether the continued receipt of assessments by the local camp with knowledge of the continued intemperance of *305the insured and the forwarding of the same to the head camp, together with their retention by the head camp, constituted a waiver of the condition as to intemperance contained in the original by-laws.
The following propositions necessitate affirmance of the judgment:
1. A stipulation contained in the certificate of insurance in a mutual benefit society that the insured shall be bound by bylaws thereafter adopted is valid, and any such by-law will be binding upon the insured provided that the change made by the new by-law is simply a change in a matter of detail deemed necessary or advisable to carry out the fundamental principle or plan of insurance, and not a change in a substantial part of the plan itself or a nullification of the existing insurance contract. Hughes v. Wis. O. F. M. L. Ins. Co. 98 Wis. 292, 73 N. W. 1015; Loeffler v. Modern Woodmen, 100 Wis. 79, 75 N. W. 1012; Wuerfler v. Trustees Grand Grove, 116 Wis. 19, 92 N. W. 433; Jaeger v. Grand Lodge, 149 Wis. 354, 135 U. W. 869.
2. The by-law adopted September 1, 1911, simply made a change in the execution of the plan of insurance and not a change in the fundamental principle or plan, nor did it nullify, any existing contract; hence it was valid and binding on the insured and the beneficiary.
3. The said by-law provided for two separate and distinct contingencies in which the certificate should become void, viz.: (1) where a member becomes intemperate after the passage of the by-law, and (2) where a member’s death results directly or indirectly from his use of intoxicating liquors regardless of the time when his intemperance began. The insured in the present case was clearly included in the second class.
By the Court. — Judgment affirmed.
KeRWIM, J., took no part.